     Case 2:12-cv-00524-RFB-NJK Document 92 Filed 08/24/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7
                                       DISTRICT OF NEVADA
 8
                                                  ***
 9                                                           Case No. 2:12-cv-00524-RFB-NJK
      DANNY YOUNG,
10                                                                ORDER TO PRODUCE
                     Petitioner,                                 DANNY YOUNG #32930
11
              v.
12
      WILLIAM HUTCHINGS, et al.,
13
                     Respondents.
14
15
        TO:        MONICA NAVARRO, NEVADA DEPARTMENT OF CORRECTIONS; and
16      TO:        WILLIAM HUTCHINGS, SOUTHERN DESERT CORRECTIONAL CENTER
17                 INDIAN SPRINGS, NV

18
19          THE COURT HEREBY FINDS that DANNY YOUNG, #32930, is presently in

20   custody of the Nevada Department of Corrections, located at Southern Desert Correctional

21   Center, Indian Springs, Nevada.

22          IT IS ORDERED that the Warden of Southern Desert Correctional Center, or his

23   designee, shall transport and produce DANNY YOUNG, #32930, to the Lloyd D. George

24   United States Courthouse, 333 Las Vegas Boulevard, South, in LV Courtroom 7D, in Las Vegas,

25   Nevada, on or about Wednesday, September 9, 2020, at the hour of 9:30 AM, to attend the a

26   hearing in the instant matter, and arrange for his appearance on said date as may be ordered and

27   directed by the Court entitled above, until the said DANNY YOUNG, #32930 is released

28   and discharged by the said Court; and that said DANNY YOUNG, #32930 shall
     Case 2:12-cv-00524-RFB-NJK Document 92 Filed 08/24/20 Page 2 of 2



 1
 2   thereafter be returned to the custody of the Warden, Southern Desert Correctional Center, Indian

 3   Springs, NV, under safe and secure conduct.

 4          DATED this 23rd day of August, 2020.

 5
                                                   _________________________________
 6                                                 RICHARD F. BOULWARE, II
                                                   UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               Page 2 of 2
